DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10, 13-20, 24, 29 and 31-34 are pending in the instant invention.  According to the Amendments to the Claims, filed November 5, 2021, claims 1-3, 8, 13, 14, 18, and 20 were amended and claims 11, 12, 21-23, 25-28 and 30 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2019/028577, filed July 22, 2019, which claims priority under 35 U.S.C. § 119(a-d) to JP 2018-138029, filed July 23, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 17, 2021, is acknowledged: a) Group I - claims 1-10 and 13-20; and b) substituted lactam of Formula (1) - p. 101, Example 37.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
lactams of the Formula (1), where (a) is a single bond; n = 2; t = 2; Ring Q1 = -Formula (2), shown to the left, wherein (b) is a single bond, m = 0, Ring Q3 = -optionally substituted pyrazol-4,5-diyl, X = -CRFRG-, and Y = N; Ring Q2 = -Formula (3a), shown to the right; V = -CRARB-; and Z = -CRJ-, respectively, which encompass the elected species, were found to be free of the prior art.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted lactams of the Formula (1), where t = 2; and Ring Q1 = -Formula (2), shown to the left, wherein Y = N, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 103 in the Non-Final Rejection, mailed on February 19, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on February 19, 2021, the instant Markush claim was restricted to substituted lactams of the Formula (1), where t = 2; and Ring Q1 = -Formula (2), shown to the left above, wherein Y = N, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 19, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted lactams of the Formula (1).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 24, 29, 31 and 32, directed to a method for treating a mental disease or central nervous system disease, comprising administering… a substituted lactam of the Formula (1), (ii) claim 33, directed to a method for treating a mental disease or central nervous system disease, comprising administering… a medicament comprising a substituted lactam of the Formula (1); and (iii) claim 
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 5, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on February 19, 2021, or the Final Rejection, mailed on July 9, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 5, 2021.



New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A compound of Formula (1):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(1)
or a pharmaceutically acceptable salt thereof,
wherein:
	Ring Q1 is Formula (2):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (2)
wherein:
	Ring Q3 is a 5- or 6-membered aromatic heterocyclic ring;
	wherein the 5- or 6-membered aromatic heterocyclic ring is optionally substituted with 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, cyano, C1-6 alkyl, NH2, OH, OC1-6 alkyl, and C3-10 cycloalkyl;
	wherein each C1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and OC1-6 alkyl;
	wherein each NH2 substituent of Ring Q3 is optionally and independently substituted with 1 or 2 independently selected C1-6 alkyl substituents;
	wherein each OC1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and a saturated 4- to 8-membered heterocyclyl; and
	wherein each C3-10 cycloalkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;

	W is -CRCRD-;
	X is -CH2-;
	Y is N;
	m is 0;
	bond (b) is a single bond; and
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to V;

	Ring Q2 is Formula (3a) or Formula (3b):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (3a) or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (3b)
wherein:
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to Z;

	each V is independently -CRARB-;
	Z is C, CRJ, or N;

	R1a is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1b is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1c is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1d is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	R2a is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;
	wherein the C1-6 alkyl or OC1-6 alkyl of R2a is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and
	wherein the NH2 of R2a is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

R2b is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;
	wherein the C1-6 alkyl or OC1-6 alkyl of R2b is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and
	wherein the NH2 of R2b is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

R2c is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;
	wherein the C1-6 alkyl or OC1-6 alkyl of R2c is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and
	wherein the NH2 of R2c is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

R2d is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;
	wherein the C1-6 alkyl or OC1-6 alkyl of R2d is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and
	wherein the NH2 of R2d is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

	each RA is independently hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein each C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;
	each RB is independently hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein each C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;
	RC is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RD is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RJ is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	bond (a) is a single or double bond;
	n is 1 or 2; and
	t is 2;

with the provisos that:

(I)	when Ring Q3 is an optionally substituted 5-membered aromatic heterocyclic ring, then R2a is hydrogen, R2b is hydrogen, R2c is hydrogen, and R2d is hydrogen; and

(II)	when bond (a) is a double bond, then Z is C.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q3 is a 5- or 6-membered aromatic heterocyclic ring;
	wherein the 5- or 6-membered aromatic heterocyclic ring is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, cyano, C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl;
	wherein each C1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 halogen substituents;
	wherein each OC1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and a saturated 4- to 8-membered heterocyclyl; and
	wherein each C3-10 cycloalkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q1 is Formula (4a), Formula (4b), Formula (4c), or Formula (4e):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (4a), 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (4b), 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (4c), or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (4e)

	wherein:
	R3a is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;
	wherein the C1-6 alkyl of R3a is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	wherein the NH2 of R3a is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents; and
	wherein the OC1-6 alkyl of R3a is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	R3b is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;
	wherein the C1-6 alkyl of R3b is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	wherein the NH2 of R3b is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents; and
	wherein the OC1-6 alkyl of R3b is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and

	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to V.

	Appropriate correction is required.

20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A medicament comprising a pharmaceutically acceptable excipient, at least one drug, and a compound according to claim 1, or a pharmaceutically acceptable salt thereof, as an active ingredient;

	wherein the drug is independently selected from the group consisting of an adrenaline beta receptor antagonist, an analgesic drug, an anticonvulsant, an antidementia drug, an antidepressant drug, an antiemetic drug, an antiepileptic drug, an antimigraine drug, an antiparkinsonian drug, an antischizophrenic agent, an anxiolytic drug, a dopamine receptor agonist, a dopamine supplement, a hormone preparation, a drug for treating a mood disorder, and a sleep-inducing drug.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitations:
29.	The method according to claim 24, wherein the central nervous system disease or disorder or the mental disease or disorder is selected from the group consisting of a behavioral disorder due to psychoactive substance use, a behavioral disorder with onset usually occurring in childhood, a behavioral disorder with onset usually occurring in adolescence, a degenerative disease of the central nervous system, a delusional disorder, an emotional disorder with onset usually occurring in childhood, an emotional disorder with onset usually occurring in adolescence, an extrapyramidal movement disorder, a mental disorder due to psychoactive substance use, a mood affective disorder, a neurotic disorder, an organic mental disorder, a pervasive developmental disorder, schizophrenia, a schizotypal disorder, sexual dysfunction not caused by an organic disorder or organic disease, a sleep disorder, a somatoform disorder, and a stress-related disorder.

35.	The method according to claim 29, wherein the sleep disorder is a nonorganic sleep disorder.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitations:
31.	The method according to claim 24, wherein the central nervous system disease or disorder or the mental disease or disorder is selected from the group consisting of aggression associated with Alzheimer’s disease, agitation associated with Alzheimer’s disease, a bipolar disorder with a psychotic feature, a depressive disorder with a psychotic feature, irritation associated with Alzheimer’s disease, a negative symptom of schizophrenia, a positive symptom of schizophrenia, a psychopathic symptom associated with Alzheimer’s disease, a psychopathic symptom associated with dementia, a psychopathic symptom associated with Parkinson’s disease, and schizophrenia.

36.	The method according to claim 31, wherein the psychopathic symptom associated with dementia is a psychopathic symptom associated with dementia with Lewy bodies.

37.	The method according to claim 31, wherein the psychopathic symptom associated with Parkinson’s disease is a psychopathic symptom associated with Parkinson’s disease with dementia.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitations:
32.	The method according to claim 24, wherein the central nervous system disease or disorder or the mental disease or disorder is selected from the group consisting of aggression associated with Alzheimer’s disease, agitation associated with Alzheimer’s disease, irritation associated with Alzheimer’s disease, a psychopathic symptom associated with Alzheimer’s disease, a psychopathic symptom associated with dementia, and schizophrenia.

38.	The method according to claim 32, wherein the psychopathic symptom associated with dementia is a psychopathic symptom associated with dementia with Lewy bodies.



	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of a medicament comprising a pharmaceutically acceptable excipient, at least one drug, and a compound according to claim 1, or a pharmaceutically acceptable salt thereof, as an active ingredient;

	wherein the drug is independently selected from the group consisting of an adrenaline beta receptor antagonist, an analgesic drug, an anticonvulsant, an antidementia drug, an antidepressant drug, an antiemetic drug, an antiepileptic drug, an antimigraine drug, an antiparkinsonian drug, an antischizophrenic agent, an anxiolytic drug, a dopamine receptor agonist, a dopamine supplement, a hormone preparation, a drug for treating a mood disorder, and a sleep-inducing drug.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitations: 
34.	A method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of at least one drug and a compound according to claim 1, or a pharmaceutically acceptable salt thereof, as an active ingredient;

	wherein the drug is independently selected from the group consisting of an adrenaline beta receptor antagonist, an analgesic drug, an anticonvulsant, an antidementia drug, an antidepressant drug, an antiemetic drug, an antiepileptic drug, an antimigraine drug, an antiparkinsonian drug, an antischizophrenic agent, an anxiolytic drug, a dopamine receptor agonist, a dopamine supplement, a hormone preparation, a drug for treating a mood disorder, and a sleep-inducing drug.

39.	The method according to claim 34, wherein at least one drug and the compound according to claim 1, or a pharmaceutically acceptable salt thereof, are administered to the patient concurrently.

40.	The method according to claim 34, wherein at least one drug and the compound according to claim 1, or a pharmaceutically acceptable salt thereof, are administered to the patient sequentially.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 29 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 29 recites the broad limitation, sleep disorder, and the claim also recites organic sleep disorder, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 31 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 31 recites the broad limitations, (1) a psychopathic symptom associated with dementia, and (2) a psychopathic symptom associated with Parkinson’s disease, respectively, and the claim also recites (1) a psycho-pathic symptom associated with dementia with Lewy bodies, and (2) a psychopathic symptom associated with Parkinson’s disease with dementia, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 32 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 32 recites the broad limitation, a psychopathic symptom associated with dementia, and the claim also recites a psycho-pathic symptom associated with dementia with Lewy bodies, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
	Consequently, claims 1-10, 13-19, 24, 29, 31 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 2 and 4 of US Patent No. 10,745,401.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,745,401 recites 5-(2-(4-(benzo[d]isoxazol-3-yl)piperidin-1-yl)ethyl)-2,3-dimethyl-2,5,6,7-tetrahydro-4H-pyrazolo[4,3-c]pyridin-4-one, shown to the left above, which provides overlapping subject matter d]isoxazol-3-yl)piperidin-1-yl)ethyl)-2,3-dimethyl-2,5,6,7-tetrahydro-4H-pyrazolo[4,3-c]pyridin-4-one, shown to the right above.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or 
	Moreover, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.



/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624